DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 01/13/2021.
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a label reading system in which labels respectively attached to those surfaces of a plurality of loads placed on a transfer vehicle that extend in a direction along a traveling direction of the transfer vehicle are read as the transfer vehicle passes through a label reading area, the label reading system comprising: a group of label imaging device; a stack-of-loads imaging device; a label information integrating and displaying device; wherein the label information integrating and displaying device is configured to display information on each of the loads to which either the information that the label information has been appropriately acquired or the information that the label information has not been appropriately acquired is assigned, over a corresponding load in an image showing the loads taken by the stack-of-loads imaging device, by performing a coordinate point conversion process that involves arranging images of the loads taken by the label imaging devices of the group of label imaging devices in a coordinate system, and converting a coordinate point of an information presenting portion of the 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a label reading system in which labels respectively attached to those surfaces of a plurality of loads placed on a transfer vehicle that extend in a direction along a traveling direction of the transfer vehicle are read as the transfer vehicle passes through a label reading area, the label reading system comprising: a group of label imaging device; a label information integrating and displaying device; wherein the label information integrating and displaying device is configured to create an image showing a plurality of loads by performing an image combining process of combining a plurality of images taken by the label imaging devices of the group of label imaging devices into an image in which the same labels are superimposed on each other such that the image does not contain duplicate labels, and then display information on each of the loads to which either the information that the label information has been appropriately acquired or the information that the label information has not been appropriately acquired is assigned, over a corresponding load in the created image and in combination with other features as recited in claim 6 and further limitations of the dependent claims 7 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887